Citation Nr: 0218053	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-03 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 1, 
1998, for the grant of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1945.  He died on July 12, 2000.  The appellant 
is the veteran's widow.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania that granted accrued 
benefits, effective July 1, 1998.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. 
App. 303 (1992).  The request will be referred to the 
Chairman of the Board for consideration under 38 C.F.R. § 
2.7 (2002) after this decision of the Board has been 
issued. 


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of 
this claim has been obtained.

2.  The veteran was service-connected for residuals of a 
shell fragment wound in the left calf in a December 1945 
rating decision; a noncompensable rating was assigned.

3.  The veteran died in July 12, 2000.

4.  On the day of the veteran's death, the RO issued a 
rating decision that found clear and mistakable error 
(CUE) in a December 1945 rating decision that granted 
service connection for the veteran's shell fragment wound; 
a 10 percent rating was assigned, effective September 28, 
1945.

5.  An October 2000 rating decision granted the appellant 
accrued benefits, effective July 1, 1998.


CONCLUSION OF LAW

The appellant's claim for an effective date earlier than 
July 1, 1998, for accrued benefits lacks entitlement under 
the law.  38 U.S.C.A. §§ 5121, 7105(d) (West 1991 & Supp. 
2002); 38 C.F.R. §§§ 3.1000, 20.202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through an October 2000 rating decision, an October 2001 
development letter, and the February 2002 statement of the 
case, the appellant and her representative have been 
notified of the law and regulations governing entitlement 
to the benefit sought, the evidence which would 
substantiate the claim, and the evidence that has been 
considered in connection with the appeal.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim, 
and has been provided ample opportunity to submit such 
information and evidence.  Moreover, in light of the 
above, and in view of the fact that there is no indication 
that there is any existing, potentially relevant evidence 
to obtain, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA is not at 
issue in this case.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).

The Board notes that in cases involving accrued benefits, 
only the evidence that is of record at the time of the 
veteran's death is considered, with the exception of any 
evidence necessary to complete the application, as well as 
any VA or service records that have not been associated 
with the file because the records are considered to be 
constructively part of the record.  See 67 Fed. Reg. 
65707-65708 (October 28, 2002) (to be codified at 
38 C.F.R. § 3.1000(d)(4)); Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993).

The Board finds that no additional development is 
necessary.  There is no outstanding request for a hearing.  
The appellant's application is complete and there is no 
indication that any VA records have not been associated 
with the file.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence to 
support her claim. 

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at present does not 
pose risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 394 (1993).  The claim 
is ready to be considered on the merits.  

Factual Background

Service connection was granted for residuals of a shell 
fragment wound in the left calf in a December 1945 rating 
decision and a noncompensable rating was assigned, 
effective September 28, 1945.  

In April 2000, the veteran submitted a claim for an 
increased evaluation for residuals of a shell fragment 
wound in the left calf.

Initially, the RO the claim in a July 10, 2000, rating 
decision.  On July 11, 2000, the veteran, through his 
representative, submitted a claim alleging clear and 
unmistakable error (CUE) for the noncompensable evaluation 
assigned in the December 1945 rating decision that granted 
service connection for residuals of a shell fragment wound 
of the left calf.  The following day, July 12, 2000, a 
decision by the Decision Review Officer found CUE in the 
December 1945 rating decision and awarded the veteran a 10 
percent disability rating.

A death certificate shows that the veteran died on July 
12, 2000, which is the same date as the decision that 
found CUE and awarded the veteran a 10 percent rating, 
effective the date of the original grant of service 
connection.

After receiving notification of the award that same month, 
the veteran's widow contacted the RO and notified them of 
her husband's death.

In August 2000, the appellant submitted a claim for 
accrued benefits.  An October 2000 rating decision awarded 
the appellant accrued benefits, effective July 1, 1998.

In September 2002, the appellant testified during a video 
conference that she understood the law, but believed she 
should receive the full amount of what her husband would 
have been entitled.  During the course of the hearing, her 
representative presented an argument for equitable relief 
in this case.

Analysis

The appellant contends that the RO erred by failing to 
award her the full amount of compensation that was due the 
veteran based on a CUE claim that would have awarded 
benefits dating back to September 1954.

The Board notes initially that chapter 11 of title 38 of 
the United States Code providing for service-connected 
compensation benefits makes no provision for the payment 
of disability compensation to survivors.  Furthermore, 
survivors may not pursue disability compensation claims of 
a veteran, even as heirs to the veteran's estate.  Haines 
v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1016 (1999).  Instead, Congress 
established a procedure whereby a limited amount of 
"accrued benefits" due to the deceased veteran could be 
recovered by designated individuals.  This scheme was 
eventually codified at 38 U.S.C.A. § 5121.  Under this 
section, when a veteran has a claim pending at the time of 
his death, his surviving spouse may be paid periodic 
monetary benefits to which he was entitled at the time of 
his death, and which were due and unpaid for a period not 
to exceed two years, based on existing ratings or 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1000 (2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).

In the case at hand, the record indicates that at the time 
of the veteran's death, he had a claim pending that would 
have entitled him to a 10 percent increase in his service-
connected shell fragment wound of the left calf, effective 
the date of the original grant of service connection.  As 
the facts are not in dispute and the law is dispositive, 
the appellant, who is the surviving spouse, is only 
entitled to unpaid monetary benefit due the veteran for a 
period not to exceed two years.  Id.


ORDER

Entitlement to an earlier effective date for accrued 
benefits is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

